Buskirk, J
The appellees sued Murray, Stone, and Barn-
hart upon a note payable in bank. Stone pleaded his dis-, charge in bankruptcy, and the cause as to him was continued. Murray made default. Barnhart filed an answer, to which a demurrer was sustained, and he'refused to answer further. The damages were assessed by the court and judgment accordingly. A motion for a new trial was made by Barnhart, and was overruled, to which an exception was taken. Barnhart alone appeals. No notice was served upon his co-defendants, as is imperatively required by section 551 of the code, 2 G. & H. 270. The case is not properly here. The appeal has not been taken as required by a positive statute. The appeal must be dismissed.
The appeal is dismissed, at the costs of the appellant.